 Case 18-36139-KRH                      Doc 32 Filed 04/13/19 Entered 04/14/19 00:26:07                         Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Christopher A. Anderson                                      Social Security number or ITIN   xxx−xx−6176
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 18−36139−KRH



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Christopher A. Anderson
           aka Chris A. Anderson

                                                                          For the court:             William C. Redden
           April 11, 2019                                                                            Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                               page 1
 Case 18-36139-KRH           Doc 32 Filed 04/13/19 Entered 04/14/19 00:26:07               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
      Case 18-36139-KRH        Doc 32 Filed 04/13/19 Entered 04/14/19 00:26:07                 Desc Imaged
                                    Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                 Case No. 18-36139-KRH
Christopher A. Anderson                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7          User: smithla                Page 1 of 2                   Date Rcvd: Apr 11, 2019
                              Form ID: 318                 Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 13, 2019.
db             +Christopher A. Anderson,    3500 Avocado Drive,    Midlothian, VA 23112-3485
cr             +PennyMac Loan Services, LLC,    BWW Law Group, LLC,    8100 Three Chopt Rd,    Suite 240,
                 Richmond, VA 23229-4833
14635821       +AT&T Wireless,    Post Office Box 8758,    Portland, OR 97207-8758
14635815       +Certegy Check Services, Inc.,    11601 Roosevelt Blvd.,    Saint Petersburg, FL 33716-2202
14635826       +Dept of Ed / 582 / Nelnet,    121 S 13th St,    Lincoln, NE 68508-1904
14635827       +Dept of Ed / 582 / Nelnet,    Attn: Claims,    Po Box 82505,   Lincoln, NE 68501-2505
14635817        Equifax Check Services,    Post Office Box 30272,    Tampa, FL 33630-3272
14635819       +Equifax Information Services,    PO Box 740241,    Atlanta, GA 30374-0241
14635818       +Experian,   Dispute Department,    P.O. Box 4500,    Allen, TX 75013-1311
14635831       +First Electronic Bank,    Po Box 4499,   Beaverton, OR 97076-4499
14635834       +Glasser & Glasser, P.L.C.,    P.O. Box 3400,    Norfolk, VA 23514-3400
14635836       +Pennymac Loan Services,    Attn: Bankruptcy,    Po Box 514387,   Los Angeles, CA 90051-4387
14635835       +Pennymac Loan Services,    6101 Condor Dr,    Moorpark, CA 93021-2602
14635814       +TransUnion,    P.O. Box 2000,   Chester, PA 19016-2000
14635820       +TransUnion Consumer Relations,    2 Baldwin Place,    PO Box 1000,    Chester, PA 19016-1000
14637613       +U.S. Attorney,    919 E Main Street, Suite 1900,    Richmond, VA 23219-4622

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QHSHAIA.COM Apr 12 2019 06:48:00       Harry Shaia, Jr,    Spinella, Owings & Shaia, P.C.,
                 8550 Mayland Drive,    Richmond, VA 23294-4704
14635822        EDI: CAPITALONE.COM Apr 12 2019 06:48:00       Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
14635823       +EDI: CAPITALONE.COM Apr 12 2019 06:48:00       Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
14662121        EDI: CAPITALONE.COM Apr 12 2019 06:48:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,     PO Box 71083,   Charlotte, NC 28272-1083
14635816       +Fax: 602-659-2196 Apr 12 2019 04:06:07       ChexSystems,    Attn: Consumer Relations,
                 7805 Hudson Rd., Suite 100,    Saint Paul, MN 55125-1703
14635825       +EDI: WFNNB.COM Apr 12 2019 06:48:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14635824       +EDI: WFNNB.COM Apr 12 2019 06:48:00       Comenity Bank/Lane Bryant,    Po Box 182789,
                 Columbus, OH 43218-2789
14635828        EDI: DISCOVER.COM Apr 12 2019 06:48:00       Discover Financial,    Po Box 15316,
                 Wilmington, DE 19850
14641716        EDI: DISCOVER.COM Apr 12 2019 06:48:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
14635829       +EDI: DISCOVER.COM Apr 12 2019 06:48:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
14635830       +EDI: DCI.COM Apr 12 2019 06:48:00       Diversified Consultants, Inc.,    Attn: Bankruptcy,
                 Po Box 551268,    Jacksonville, FL 32255-1268
14635833       +E-mail/Text: bankruptcy@firstelectronic.com Apr 12 2019 03:06:25        First Electronic Bank,
                 Geri A. Allison, Registered Ag,     2150 South 1300 East Ste 400,
                 Salt Lake City, UT 84106-4336
14635832       +E-mail/Text: bankruptcy@firstelectronic.com Apr 12 2019 03:06:25        First Electronic Bank,
                 Attn: Bankruptcy,    Po Box 521271,    Salt Lake City, UT 84152-1271
14635837        EDI: PRA.COM Apr 12 2019 06:48:00       Portfolio Recovery,    120 Corporate Blvd Ste 1,
                 Norfolk, VA 23502
14635838       +EDI: RMSC.COM Apr 12 2019 06:48:00       Syncb/ Home Design,    P.O. Box 965030,
                 Orlando, FL 32896-5030
14635840       +EDI: RMSC.COM Apr 12 2019 06:48:00       Synchrony Bank/ JC Penneys,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
14635839       +EDI: RMSC.COM Apr 12 2019 06:48:00       Synchrony Bank/ JC Penneys,    Po Box 965007,
                 Orlando, FL 32896-5007
14659061       +E-mail/Text: electronicbkydocs@nelnet.net Apr 12 2019 03:05:25        U.S. Department of Education,
                 C/O Nelnet,    121 South 13th Street, Suite 201,    Lincoln, NE 68508-1911
14635841       +EDI: VACU.COM Apr 12 2019 06:48:00       Virginia Credit Union,    7500 Boulders View Dr,
                 Richmond, VA 23225-4066
14635842       +EDI: VACU.COM Apr 12 2019 06:48:00       Virginia Credit Union,    Attention: Bankruptcy Dept.,
                 PO Box 90010,    Richmond, VA 23225-9010
14635843       +EDI: VACU.COM Apr 12 2019 06:48:00       Virginia Credit Union,    Attn: Bankruptcy,
                 Po Box 90010,    Richmond, VA 23225-9010
14651887       +EDI: VACU.COM Apr 12 2019 06:48:00       Virginia Credit Union, Inc.,    PO Box 90010,
                 Richmond, VA 23225-9010
                                                                                               TOTAL: 22

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +Virginia Credit Union, Inc.,   P.O. BOX 90010,   RICHMOND, VA 23225-9010
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
      Case 18-36139-KRH                Doc 32 Filed 04/13/19 Entered 04/14/19 00:26:07                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0422-7                  User: smithla                      Page 2 of 2                          Date Rcvd: Apr 11, 2019
                                      Form ID: 318                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 11, 2019 at the address(es) listed below:
              Harry Shaia, Jr    harryshaia@spinella.com,
               marykeller@spinella.com;dianecollins@spinella.com;hshaiajr@ecf.axosfs.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Kyle Thomas Libby   on behalf of Creditor   PennyMac Loan Services, LLC klibby@hillrainey.com,
               kyle.libby.bankruptcy@gmail.com
              Pia J. North   on behalf of Debtor Christopher A. Anderson
               R44457@notify.bestcase.com;lawdesk.northlaw@verizon.net;northlaw@pianorth.com;Barbara@pianorth.co
               m;mandy@pianorth.com;northlawecf@gmail.com;notices.northlaw@earthlink.net;bkynotices@gmail.com;ki
               mberly@pianorth.
                                                                                            TOTAL: 4
